DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.

Response to Amendment
The amendment filed 23 December 2020 has been entered. 
Claim(s) 6 is/are amended;
Claim(s) 1-5 is/are withdrawn;
Accordingly, claim(s) 1-13 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 2011/0084111 A1).
Regarding claim 6, Liang discloses a muzzle (2, 3 & 4, Fig. 2) of a nail gun (Fig. 1), the nail gun being operable to actuate a nail striking pin of the nail gun to switch to a nail striking state to strike a nail (Abstract), said muzzle comprising:
a plate member (3, Fig. 2);
a barrel member (2, Fig. 2) cooperating with a bottom surface of said plate member (surface of the plate member denoted by “3” in Fig. 2; note that “bottom” is a relative term, and hence the surface of the plate member denoted by “3” in Fig. 2 can be considered the “bottom surface”) to define a nail passage (nail groove 31, Fig. 3) which is adapted for passage of the nail ([0037]); and
a safety member (4) including a slider (41 on the right and the left of the safety member 4 as shown in Fig. 2) that is disposed between said plate member and said barrel member (disposed between 2 and 3) and that is slidable in a nail striking direction of the nail ([0037]), said slider having a flat surface facing said bottom surface of said plate member (the surface of 41 facing 3), and a platform (tip indicated by “4” in Fig. 2) protruding from said flat surface toward said bottom surface of said plate member (protruding towards the bottom surface of 3, in the direction shown in an arrow in Annotated Fig. 2 below; See Response to Argument section for further analyses). 

    PNG
    media_image1.png
    468
    751
    media_image1.png
    Greyscale


Regarding claim 7, Liang discloses the muzzle as claimed in claim 6, wherein said platform of said slider of said safety member extends in the nail striking direction (up-down direction as shown in Fig. 2). 
Regarding claim 8, Liang discloses the muzzle as claimed in claim 6, wherein said barrel member has:
(nail driving groove 21, Figs. 2 and 5), which is proximate to said plate member (Fig. 2), and which cooperates with said plate member to define said nail passage (Fig. 5), and 
a support surface which is further away from said plate member than said nail receiving surface, and which cooperates with said plate member to define a gap adapted for said slider of said safety member to slide therein (surface of 2 which accommodates 41 in form of the first position 321, Fig. 5 and [0037]). 
Regarding claim 9, Liang discloses the muzzle as claimed in claim 8, wherein:
a maximum width of said platform (width of the platform as denoted by numeral “4” in Fig. 2) is smaller than a maximum width of the nail striking pin (width between 61 and 601, Figs. 2 and 4) and is greater than a maximum width of said nail receiving opening (nail driving groove 21, Figs. 2 and 5) with respect to a direction perpendicular to the nail striking direction (perpendicular direction thereof), so as to ensure the nail to move smoothly over said platform in the nail striking direction during a nail striking operation (intended use). 
Regarding claim 10, Liang discloses the muzzle as claimed in claim 6, wherein said slider of said safety member further has an inclined surface that has an end connected to said platform and an opposite end connected to said flat surface (90 degree incline between 4 and 41 as shown in Fig. 2), and that is adapted for guiding movement of the nail received in said nail passage during a nail striking operation (intended use). 
Regarding claim 11, Liang discloses the muzzle as claimed in claim 6, wherein said plate member includes a plate body (body of the plate member), and a lock piece (Phillip-head screw shown in Fig. 8) that is pivotally connected to said plate body and that removably engages said (basic function of a screw) for maintaining relative position between said plate member with said barrel member (intended use). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Pomeroy (US 2018/0126531 A1).
Regarding claim 12, Liang discloses the muzzle as claimed in claim 11.
Liang does not explicitly disclose that said plate body of said plate member has two notches respectively formed in opposite sides thereof, said barrel member having two hook 
However, Pomeroy discloses the muzzle as claimed in claim 11, wherein said plate body of said plate member has two notches (62, Fig. 5A) respectively formed in opposite sides thereof (one on either side, shown in Fig. 5A), said barrel member having two hook portions (58) that respectively extend through said notches and that cooperatively and removably hook said lock piece of said plate member so as to secure said plate member with respect to said barrel member (See Figs. 3 and 5A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the muzzle, as disclosed by Liang, so that the plate body has two notches and the barrel member has two hook portions, as taught by Pomeroy, with the motivation to easily lock and unlock plate member and barrel member from one another.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

said slider of said safety member further has an abutment end that extends from said platform and that extends beyond said nail ejection opening for contact with an object to be fastened.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Response to Arguments
Applicant’s argument have been fully considered.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim 6 as anticipated by Pomeroy, was found persuasive, and is therefore withdrawn from present Office Action.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim 6 as anticipated by Liang, Applicant stated in pages 1-2  of REMARKS the following:
Referring to FIG. 2 of Liang, the nail driving groove (21) is defined between the guide plate cover (2) and a "bottom surface" (i.e., a surface of the guide plate (3) facing the guide plate 5 cover (2)) of the guide plate (3). However, the distal portion of the driving rod (4), which is deemed equivalent to the platform (412) of this application, is protruding in a direction away from the "bottom surface" of the guide plate (3).

Examiner respectfully disagrees. While the distal portion of the driving rod 4 is protruded beyond the bottom surface of the plate member 3, the protrusion is towards the towards the bottom surface of the plate member.
However, for the purposes of compact prosecution, Examiner would like to point out that claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims due to the amendments made in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731